Citation Nr: 0210524	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  97-13 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to September 
1979 and from February 1982 to February 1985.  Thereafter, he 
served in the National Guard from January 1989 to October 
1992, during which time he had periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 RO decision which 
denied service connection for left and right knee disorders.  
The veteran did not appear for a May 2000 hearing at the RO 
that was scheduled at his request.  In July 2000, the Board 
remanded this matter for additional evidentiary development.  


FINDINGS OF FACT

Left and right knee disorders began years after active duty 
and were not caused by any incident of such service, and the 
left and right knee disorders did not begin during and were 
not worsened by periods of ACDUTRA and INACDUTRA.  


CONCLUSION OF LAW

Left and right knee disorders were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 &. Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1979 
to September 1979, and in the Army from February 1982 to 
February 1985.  His service medical records from active duty 
show no knee problems, and the last separation examination in 
February 1985 found the lower extremities to be normal.

Thereafter, the veteran served in the Army National Guard of 
Virginia from January 1989 to October 1992.  Information on 
file show that during this time he had a number of periods of 
brief INACDUTRA (typically monthly weekend drill) and ACDUTRA 
(typically annual two-week training).  There are no 
contemporaneous medical or other records showing onset or 
worsening of knee problems during any period of INACDUTRA or 
ACDUTRA.

VA treatment records in August 1991 and later describe 
problems with the knees.  When seen on August 20, 1991, the 
veteran gave a 3 week history of bilateral knee swelling, and 
he denied a history of trauma around the time of onset 3 
weeks ago.   X-rays of the knees revealed mild joint space 
narrowing.  Fluid was removed from the left knee.  Diagnostic 
impressions included possible sympathetic effusion and 
possible left medial collateral ligament tear.  When seen on 
August 29, 1991, the veteran reported pain in the knees 
secondary to effusion, and he gave a history of a fall during 
a game of basketball.  There were findings of an inflamed 
left knee joint.  There was a diagnosis of medial meniscus 
injury of the left knee.  An October 1991 treatment report 
noted the veteran's complaints of left knee pain and 
recurrent effusion.  The veteran gave a history of left knee 
trauma occurring in July 1991 when he struck the knee against 
an opponent's knee, and had effusion.  Physical examination 
revealed bilateral knee swelling.  The report concluded with 
an assessment of medial meniscus tear of the left knee, rule 
out an anterior cruciate ligament problem.  

VA medical records in July 1996 show the veteran sought 
treatment for bilateral knee pain.  He reported that he had 
hit his knee on a tailgate.  The report concluded with an 
impression of left collateral ligament tear and right medial 
collateral ligament laxity with effusion.  X-ray examination 
of the left knee revealed an impression of posterior horn 
lateral meniscal tear, joint effusion, and degenerative 
changes.  X-ray examination of the right knee revealed 
lateral meniscal vertical tear, Grade II degenerative change 
medial and lateral menisci, and large joint effusion.

In August 1996, the veteran filed a claim for service 
connection for a left knee injury which he said occurred in 
the National Guard in 1991.  He also claimed service 
connection for a right knee disorder as secondary to his left 
knee disorder.  

VA outpatient records from September 1996 note that the 
veteran reported he injured his left knee in service in 1991; 
he said he had left knee swelling and pain since then; and he 
said he had since developed right knee pain and swelling 
which was more mild.  Current left knee X-rays showed 
degenerative arthritis, and it was noted a prior MRI showed a 
left knee lateral meniscus tear.

In January 1997, a VA examination was conducted.  The veteran 
gave a history of striking his left knee on the tailgate of a 
2-1/2 ton military truck in 1991, and he said he had been 
told he had a torn cartilage.  He also variously related that 
he injured the right knee in a fall in 1992 or 1993; that 
doctors had told him there was nothing wrong with the right 
knee; that he had been told that right knee symptoms were 
secondary to favoring his left leg and placing weight on this 
right knee; and that he had been told he had arthritis of 
both knees.  Following current examination, the diagnoses 
included bilateral knee pain and swelling secondary to 
degenerative joint disease, and left knee cartilage injury by 
history.  

In May 2002, the RO sought any additional clinical records 
from the Office of the Adjutant General of Virginia.  The 
response indicated that all available records had been sent.


II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claims for service 
connection for left and right knee disorders.  Pertinent 
medical records have been obtained, and the veteran has been 
provided with a VA examination.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied as to this issue.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Active service includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, and any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service of 90 
days or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Such presumption does not apply 
to periods of ACDUTRA and INACDUTRA.   See Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  

Secondary service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310.

The evidence shows no problems with either knee during the 
veteran's periods of active duty in 1979 and in 1982-1985.  
There is no evidence of arthritis of either knee within the 
presumptive year following the last period of active duty, or 
for many years later.

The first medical evidence of problems with the knees is from 
August 1991, with a history of onset during late July 1991 or 
early August 1991.  The veteran mostly had left knee symptoms 
at that time, but also some lesser right knee symptoms.  
Medical records from this time variously note the veteran 
gave a history of no trauma with the onset of symptoms, and 
left knee symptoms beginning with an injury playing 
basketball.  Neither the times of treatment in 1991 nor the 
history given in 1991 as to the onset of knee problems 
correspond with any period of ACDUTRA or INACDUTRA with the 
National Guard.  The veteran continued as a member of the 
National Guard until 1992, and records from this time do not 
suggest worsening of problems with either knee on account of 
periods of training with the National Guard.  

With his 1996 claim for service connection, and in 1996 and 
later medical records, the veteran claimed that he injured 
his left knee in the National Guard, including when he 
allegedly struck it on the tailgate of a military truck.  
There is no credible evidence to support this assertion, and 
the 1991 medical records (from when knee problems began) 
indicate knee problems are unrelated to periods of training 
in the National Guard.  The veteran claims his right knee 
disorder is secondary to his left knee disorder; but even if 
such were the case, there is no basis for secondary service 
connection under 38 C.F.R. § 3.310, since the left knee 
disorder is not service connected.

The weight of the credible evidence demonstrates that left 
and right knee disorders began years after active duty and 
were not caused by any incident of such service, and the left 
and right knee disorders did not begin during and were not 
worsened by periods of ACDUTRA and INACDUTRA.  As the left 
and right knee disorders were not incurred in or aggravated 
by service, there is no basis for service connection.  As the 
preponderance of the evidence is against the claims for 
service connection for a left and right knee disorders, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

